Citation Nr: 1532156	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  09-08 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.  

2.  Entitlement to a higher initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Bordewyk


INTRODUCTION

The Veteran served on active duty from August 1979 to October 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in pertinent part, granted service connection for bilateral hearing loss and GERD, each with a noncompensable rating assigned, effective November 1, 2006.  Jurisdiction was subsequently transferred to the RO in Atlanta, Georgia.

In a March 2009 decision, a Decision Review Officer assigned an initial 10 percent disability rating for GERD, effective November 1, 2006.  Despite this grant, a claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an increased initial rating for GERD remains before the Board.  

The Veteran testified before the undersigned at an October 2012 videoconference hearing at the RO.  The Board subsequently sent the Veteran a letter dated in October 2012 which informed him that the Board was unable to produce a written transcript of the October 2012 hearing, asked him to indicate whether he wanted to attend a new hearing, and indicated that a failure to respond within 30 days would result in an assumption that another hearing was not desired.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2014).  The letter was sent to the Veteran's address of record and was not returned as undeliverable. 

The Veteran failed to respond to the October 2012 letter.  Therefore, it is assumed that he does not want another hearing and the Board shall proceed to consider his appeal.  In July 2014, the Board remanded the appeal for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to an increased rating for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At worst, the Veteran has Level I hearing in both ears.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85 (Tables VI, VIA and VII, Diagnostic Code 6100), 4.86 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5103, 5103A, 5106, 5107, 5126 (West 2014) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.159, 3.326(a) (2014).

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained records of treatment reported by the Veteran, including service treatment records.  The Veteran has not identified any outstanding treatment records.  

Additionally, the Veteran was provided VA examinations in February 2007 and September 2014 to assess the current severity of his bilateral hearing loss.  In addition to providing objective test results, both VA examiners noted the Veteran's complaints, his reported service and medical history, assessed the severity of the hearing loss, and discussed the types of situations where his hearing loss would impact him the most, as well as the effects his hearing loss would have on his daily activities.  Therefore, the examiner fully considered the functional effects of the disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

There is no indication that his claimed bilateral hearing loss has worsened since the September 2014 VA examination.  As such, the Board finds that there is no basis to obtain a more current examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (mere passage of time not a basis for requiring of new examination). 

Neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Moreover, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the issues on appeal.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The issue on appeal was previously before the Board in July 2014, when it was remanded for additional development.  In accordance with the remand instructions, clarification regarding the standards used in June 2007 and September 2012 audiograms was obtained, the September 2014 VA examination was obtained, and a supplemental statement of the case was issued in June 2015.  Because the record reflects compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2014).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2014).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).

Evidence to be considered in the appeal of an initial disability rating is not limited to that reflecting the current severity of the disorder.  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.  Fenderson v. West, 12 Vet. App. 119 (1999).

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a), (d) (2014).  

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  When the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86(b) (2014).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran first demonstrated bilateral hearing loss during service and his service treatment records include more than 15 audiograms; however, the in-service audiograms demonstrated hearing threshold averages below those demonstrated in the post-service VA examinations and largely do not include speech recognition scores.  The post-service VA examinations revealed the most severe hearing acuity of all of the audiograms of record.  

A VA audiologic examination conducted in February 2007 revealed that pure tone thresholds, in decibels, were as follows:








HERTZ



1000
2000
3000
4000
Average
RIGHT
45
35
20
10
28
LEFT
40
30
10
10
24

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  

During a VA audiologic examination in September 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
40
45
25
38
LEFT
35
40
35
20
33

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  

Both VA examiners diagnosed bilateral sensorineural hearing loss and noted the Veteran's reports regarding the impact his hearing loss had on his daily functioning.  He specifically stated that his greatest difficulty was with hearing conversations, particularly in the presence of background noise, hearing a speaker on a telephone, and hearing soft voices.  

The record also includes post-service audiograms from June 2007 and September 2012; however, in a June 2015 report of general information, the audiologist who conducted the testing stated that speech recognition testing was not performed in June 2007 and the speech recognition testing that was performed in September 2012 were not conducted using Maryland CNC word lists.  Thus, the results from both testing sessions cannot be used for rating purposes.  See 38 C.F.R. § 4.85.  

Nevertheless, the Board notes that the pure tone threshold averages were again lower than those demonstrated during the September 2014 VA examination.  In June 2007, the averages were 26 in the right ear and 24 in the left ear.  In September 2012, the pure tone threshold average was 34 in the right ear and 31 in the left ear.  

With respect to the right ear, the greatest pure tone threshold average was 38 decibels with a speech recognition score of 100 percent.  This translates to Level I hearing impairment for the right ear under Table VI.     

With respect to the left ear, the greatest pure tone threshold average was 33 decibels with a speech recognition score of 96 percent.  This translates to Level I hearing impairment under Table VI for the left ear.  

Level I hearing impairment in one ear and Level I in the other warrants a noncompensable rating under the applicable criteria.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).  

There is no evidence of exceptional patterns of hearing as defined under 38 C.F.R. § 4.86 (2014).  

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria specifically contemplate the Veteran's impairment due to his service-connected hearing loss symptoms such as decreased hearing acuity, having difficulty hearing softer voices, and having difficulty hearing in the presence of background noise.  The rating criteria are specifically based on such impairment in hearing acuity.  38 C.F.R. § 4.130.  Therefore, the rating criteria are adequate to evaluate the Veteran's disability from his service-connected bilateral hearing loss and referral to the Director, Compensation Service, for consideration of entitlement to an extraschedular rating is not warranted.

In addition, TDIU is an element of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2014).  The Veteran has not reported, nor does the evidence suggest, that the Veteran is unable to obtain or maintain employment due to his service-connected hearing loss.  As such, entitlement to a TDIU is not warranted.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  Because, however, there is not an approximate balance of evidence, that rule is not helpful to the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.  


REMAND

In the July 2014 remand, the Board requested that a VA examiner assess the current severity of service-connected GERD.  Specifically, the examiner was to report the nature, frequency, and severity of all signs and symptoms associated with the Veteran's GERD and was to indicate the extent to which any symptoms associated with GERD cause impairment of the Veteran's health.  

Unfortunately, the May 2015 VA examination report does not include information regarding the severity of all signs and symptoms associated with the Veteran's GERD and did not indicate the extent to which any symptoms associated with GERD cause impairment of the Veteran's health.  

As the Board's July 2014 remand order has not been complied with, remand of the issue is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The requested information and opinions must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a qualified physician to assess the current severity of his service-connected GERD.  All indicated tests and studies shall be conducted.

All relevant records contained in VBMS and the Virtual VA system must be sent reviewed by the examiner and such review must be noted in the examination report or in an addendum.  

The examiner shall report the nature, severity, and frequency of all signs and symptoms associated with the Veteran's GERD, to include any epigastric distress, dysphagia, pyrosis, regurgitation, vomiting, weight loss, hematemesis, melena, anemia, or pain (to include any substernal, arm, or shoulder pain).

The examiner shall also indicate the extent to which any symptoms associated with GERD cause impairment of the Veteran's health (e.g. considerable or severe impairment of health). 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his GERD.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so. 

2.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


